Citation Nr: 1111609	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-37 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

E.M. Evans



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).



FINDING OF FACT

No claimed in-service stressor has been corroborated and any diagnosis of PTSD was made based on an unverified account of in-service events given by the Veteran.  


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in a correspondence dated April 2008 of the information and evidence needed to substantiate and complete his claim.  This included notice how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and the Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claim.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Governing Law and Regulation

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of this chapter; a link established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, the provisions of 38 C.F.R. § 3.304(f)(3) provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed.Reg, 39852, 41092 (July 13 and 15, 2010).  

Background and Analysis

The Veteran does not assert, and his service records do not show, that he participated in combat.  Still, he does report being exposed to mortar attacks, and being shot at several times while stationed in the Republic of Vietnam.  Moreover, he states that he feared for his life the entire time he was in the Republic of Vietnam.  He admitted that it was hard for him to pinpoint specific events and dates but that he was exposed to many traumatic incidents that have affected his life for years.  

Service records indicate that the Veteran had service in the Republic of Vietnam from January to December 1967 as a personnel account specialist in a personnel service company.  The Veteran's personnel records and DD214 do not show any medals or badges reflective of combat service.  

The Veteran's service treatment records are negative for any evidence of complaints or treatment for a psychiatric disability.  

The Veteran has a current diagnosis for PTSD and has submitted recent treatment records noting ongoing treatment for PTSD based on his purported military experiences. 

The Veteran was requested to provide detailed specific information to VA that would be sufficient to present to the U. S. Army and Joint Services Records Research Center for verification.  The Veteran, however, was never able to provide any specific details in either his May 2008 statement or his September 2009 substantive appeal.  

In July 2009 the RO prepared a memorandum concluding that the information provided by the Veteran was insufficient to allow for meaningful research by the U. S. Army and Joint Services Records Research Center.  The memorandum stated that the Veteran had been contacted; however, all efforts to obtain the needed information had been exhausted and any further attempts would be futile.  A formal finding on a lack of information required to corroborate stressors associated with a claim for service connection for PTSD was issued.  

As noted above, the recent amendment to VA regulations governing PTSD claims provide that a fear of hostile military or terrorist activity may constitute a valid stressor, if a psychologist or psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010).

In this case, the Veteran stated in his May 2008 statement and his September 2009 substantive appeal that he feared for his life during his entire period of Vietnam service.  The appellant, however, was a personnel specialist.  Hence, without some additional evidence, the appellant's assertion that he was afraid due to his exposure to mortar attacks, and because he was shot at several times is not consistent with the places, types and circumstances of his service.  

Moreover, while the Board has no authority to challenge a diagnosis of posttraumatic stress disorder, the Board has the duty to address the credibility of the appellant's statements.  In this regard, under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)  to diagnose posttraumatic stress disorder requires evidence that the traumatic event is persistently reexperienced in one (or more) of the following ways: 
(1) recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions.
(2) recurrent distressing dreams of the event. 
(3) acting or feeling as if the traumatic event were recurring (includes a sense of reliving the experience, illusions, hallucinations, and dissociative flashback episodes, including those that occur upon awakening or when intoxicated).
(4) intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.
(5) physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event

Each of these elements shows that posttraumatic stress disorder is manifested by an inability to forget, not an inability to remember.  Hence, the Board finds the appellant's inability to recall basic facts concerning the alleged stressors such as dates, names and places, to render the credibility of any claimed in-service stressor highly suspect.   Accordingly, the Board finds that the Veteran's stressors are not valid.  

Although the Veteran has a diagnosis for PTSD and has presented VA treatment records showing ongoing current treatment for PTSD, this diagnosis is based on unverified stressor information.  Any medical opinion based upon an incredible history reported by the Veteran cannot be given any probative weight.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been rejected by the Board); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (noting that a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described).  As such, because the diagnosis rests on a stressor which cannot be verified, it fails to satisfy the criteria noted above for a valid PTSD diagnosis for VA purposes.   38 C.F.R. § 3.304(f).

The Board considered the Veteran's assertions that his claimed PTSD is attributable to service, however, as a lay person without the appropriate medical training and expertise, he simply is not competent to provide a probative opinion on a medical matter, to include the diagnosis of a specific disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

None of the Veteran's purported in-service stressors has been verified.  Hence, there is no verified stressor present upon which a valid diagnosis of PTSD may be based.  As such, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.

The appeal is denied.

In reaching this decision, the Board considered the doctrine of reasonable doubt. A s the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for posttraumatic stress disorder is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


